                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 Thomas R. W.,                                        Civil No. 18-cv-3041 (SRN/TNL)

                     Plaintiff,

 v.                                                           ORDER

 Andrew Saul, Commissioner of Social
 Security,

                     Defendant.



      Based upon the Report and Recommendation by United States Magistrate Judge

Tony N. Leung dated October 3, 2019 [Doc. No. 18], along with all the files and records,

and no objections to said Recommendation having been filed,

      IT IS HEREBY ORDERED that:

      1. Plaintiff’s Motion for Summary Judgment [Doc. No. 11] is DENIED; and

      2. Commissioner’s Motion for Summary Judgment [Doc. No. 14] is

          GRANTED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: October 21, 2019                         s/Susan Richard Nelson
                                               SUSAN RICHARD NELSON
                                               United States District Judge
